1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6    JULIUS JACOB LUDWIG,                              Case No. 3:18-cv-00361-MMD-CBC
7                                     Petitioner,
            v.                                                       ORDER
8
     ISIDRO BACA, et al.,
9
                                   Respondents.
10

11         Petitioner moves for leave to file under seal four exhibits in support of his second

12   amended petition for writ of habeas corpus relief. (ECF No. 22.) Exhibits 105, 109, and

13   113 are the petitioner’s psychological records. Exhibit 106 is the petitioner’s presentence

14   investigation report, which is a confidential document. In accordance with the

15   requirements of Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006),

16   the Court finds that a compelling need to protect the privacy and/or personal identifying

17   information of petitioner in the sealed exhibits outweighs the public interest in open

18   access to court records. The motion for leave to file Exhibits 105, 106, 109 and 113 under

19   seal (ECF No. 22) is therefore granted, and those exhibits are considered properly filed

20   under seal.

21         DATED THIS 17th day of June 2019.
22

23                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
24

25
26

27

28
